Citation Nr: 1728993	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to February 17, 2010, for a 70 percent rating for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) from August 2010, February 2013, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.

The issues of entitlement to a higher rating for PTSD, entitlement to an earlier effective date for a 70 percent rating for PTSD, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The preponderance of the evidence weighs against associating the currently diagnosed hypertension with any incident of service or a finding that hypertension was caused or aggravated by any service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA has provided a medical examination concerning the Veteran's hypertension.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The examiner reviewed the claims file, examined the Veteran, and described the hypertension in sufficient detail to enable the Board to make a fully informed decision on the claim.  The examiner commented on what the medical evidence of record did and did not show in connection with the present claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the August 2014 VA examination is adequate.  

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

In addition, certain chronic diseases, including hypertension, will be presumed to have been incurred in service if they manifest to a compensable degree within one year of the Veteran's discharge from service.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Hypertension is defined as diastolic blood pressure being predominantly 90 or greater, and isolated systolic hypertension as systolic blood pressure being predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

Hypertension

Service personnel records show that the Veteran served in the Republic of Vietnam from July 1969 to June 1970.

The Veteran's service separation examination report shows that the Veteran had a normal heart and vascular system.  Blood pressure was 108/70.  

A service examination report from December 1971 shows that the Veteran's heart and vascular system were normal.  Blood pressure was 120/80.  The Veteran indicated on a December 1971 Report of Medical History that he did not have high blood pressure.

An August 2004 private treatment record indicates that the Veteran had a history of hypertension.  A December 2005 private treatment record shows that there were diagnoses of hypertension and new onset diabetes mellitus.  Blood pressure was 130/86.

On VA examination in August 2014, the Veteran reported that he received a diagnosis of hypertension in approximately 2004.  His hypertension was currently well-controlled on medication.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused by or aggravated beyond the natural progression by a service-connected mental disorder.  It was noted that the Veteran reported that he had issues with stress and anxiety for over 40 years since service.  However, the Veteran's medical records were silent for hypertension treatment until approximately 2005.  Additionally, the Veteran's most recent blood pressure readings were well-controlled with medication.  Therefore, there was no indication of a worsened or aggravated hypertension.  Therefore, based on the time frame within which the Veteran was diagnosed with hypertension as compared with his PTSD issues stemming from service, the examiner reiterated that there was no indication that the Veteran's hypertension was caused by or aggravated beyond natural progression by his PTSD.  The examiner added that hypertension is a very common health condition in the general population with multiple risk factors.  A recent study was cited which showed that 29 to 31 percent of adults in the United States have hypertension.  The examiner also noted that hypertension tends to be both more common and more severe in African American patients.

The post-service evidence of record shows that the Veteran has a current diagnosis of hypertension.  Therefore, the existence of a current disability is established.  

First, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The earliest post-service medical treatment records diagnosing the Veteran with hypertension are dated from 2004, and the Veteran separated from active duty in 1971.  No diagnosis of hypertension was made within one year of the Veteran's separation from service.  Therefore, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board has considered whether service connection for hypertension could be warranted on a direct basis or as secondary to other service-connected disability, to include service-connected posttraumatic stress disorder (PTSD).  Although the Veteran has claimed that his treatment providers have told him that his PTSD aggravated the hypertension, none of the Veteran's medical treatment providers have given any indication in the written record that the Veteran's hypertension could be related to active service or to any service-connected disability.  The only evidence which provides any connection between the Veteran's and hypertension and service or other service-connected disability comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether hypertension was caused by active service, or is otherwise related to service or service-connected disability, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion, and no competent nexus opinion is of record.

The August 2014 VA examiner opined that it was less likely than not that Veteran's hypertension was related to active service.  The August 2014 VA examiner also opined that it was less likely than not that the Veteran's hypertension was either caused by or aggravated by service-connected PTSD.  The Board finds the August 2014 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2014 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his hypertension.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2014 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and hypertension is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his hypertension was caused by service-connected PTSD.  However, the evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.


REMAND

A February 2016 decision assigned a 70 percent rating was for PTSD, effective February 17, 2010.   Later in February 2016, the Veteran's attorney submitted a timely notice of disagreement with the 70 percent rating assigned for PTSD, and the effective date for the assigned rating.  No statement of the case has been issued addressing those issues.  Therefore, those claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The claim for TDIU is inextricably intertwined with the issues of entitlement to an increased rating for PTSD and an earlier effective date for the 70 percent rating for PTSD.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to an increased rating for PTSD and entitlement to an earlier effective date for the assigned rating.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  

2.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


